Citation Nr: 1638479	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-16 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right hand condition.

4.  Entitlement to service connection for respiratory condition.

5.  Entitlement to service connection for left index finger condition.

6.  Entitlement to service connection for the left thumb.

7.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from February 1975 to February 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his May 2013 VA Form 9 (substantive appeal), the Veteran requested a Board hearing by live videoconference.  In June 2016, the RO sent a letter to the Veteran notifying him that his requested videoconference Board hearing was scheduled for July 2016.  That letter was thereafter returned by the U.S. Postal Service as undeliverable.  It does not appear that the RO attempted to re-send the hearing notification letter to the Veteran, or otherwise contact him for an updated/correct address.  The Veteran was thus noted as being a "no show" for the July 2016 Board hearing.  However, a review of the Board's Veterans Appeals Control and Locator System (VACOLS) confirms that the July 2016 hearing notification letter was, in fact, sent to an old mailing address.  More recent notification letter sent to the Veteran at the current address of record (as it is reflected in VACOLS) have not been returned as undeliverable.  To date, the Veteran has not withdrawn his request for a Board hearing.  Accordingly, because the hearing notification letter was not sent to the Veteran's most recent address of record, a remand is necessary so that he may receive proper notice.  38 C.F.R. §§ 19.9, 20.700(a), 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

After determining the Veteran's current correct address, schedule the Veteran for a videoconference Board hearing at the RO at the earliest available opportunity.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704 (b) (2015).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

